 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Wade Nelson,                                    No. CV-17-03150-PHX-SMB
10                    Plaintiff,                         ORDER
11       v.
12       Newmark Knight Frank, et al.,
13                    Defendants.
14
15            Pending before the Court is Defendants’ Motion for Summary Judgment.1 (Doc. 88,
16   “Mot.”.) Plaintiff, a pro se litigant, responded and Defendants replied. (Doc. 91, “Resp.”;
17   Doc. 92, “Repl.”.) Defendants filed a separate statement of facts (see Doc. 89), but Plaintiff
18   did not. Defendants move for summary judgment on the sole remaining claim in Plaintiff’s
19   Amended Complaint (Doc. 37). (Mot. at 1.) Both parties requested oral argument, but the
20   Court elects to resolve the Motion without it. See LRCiv 7.2(f) (“The Court may decide
21   motions without oral argument.”). Because no genuine issue of material fact exists and the
22   undisputed facts entitle Defendants to summary judgment, the Court will grant the Motion.
23            I.     PROCEDURAL DEFECTS
24            As a preliminary matter, the Court is compelled to address the multiple deficiencies
25   in Plaintiff’s Response. First, Plaintiff violated Local Rule of Civil Procedure 56.1(b) by
26   not filing a controverting statement of facts. Local Rule 56.1(b) requires a party opposing
27   summary judgment to
28   1
      Defendants are G&E Real Estate Management Services, Inc. (d/b/a Newmark Knight
     Frank) and BGC Partners, Inc.
 1
                   file a statement, separate from that party’s memorandum of
 2                 law, setting forth: (1) for each paragraph of the moving party’s
 3                 separate statement of facts, a correspondingly numbered
                   paragraph indicating whether the party disputes the statement
 4                 of fact set forth in that paragraph and a reference to the specific
                   admissible portion of the record supporting the party’s position
 5
                   if the fact is disputed; and (2) any additional facts that establish
 6                 a genuine issue of material fact or otherwise preclude judgment
                   in favor of the moving party. . . .
 7
     If an opposing party fails to file a controverting statement of facts, the Court may deem the
 8
     moving party’s statement of facts to be true. Szaley v. Pima Cty., 371 F. App’x 734, 735
 9
     (9th Cir. 2010); see also Pierson v. City of Phoenix, No. CV-16-02453-PHX-DLR, 2017
10
     WL 4792122, at *1 (D. Ariz. Oct. 24, 2017) (“The court may deem a movant’s separate
11
     statement of facts to be true if the nonmoving party does not comply with [Local Rule
12
     56.1]”). “In the absence of specific facts, as opposed to allegations, showing the existence
13
     of a genuine issue for trial, a properly supported summary judgment motion should be
14
     granted.” Nilsson, Robbins, Dalgarn, Berliner, Carson & Wurst v. Louisiana Hydrolec,
15
     854 F.2d 1538, 1545 (9th Cir. 1988.) Because Plaintiff omits a controverting statement of
16
     facts, the Court considers Defendants’ statement of facts (see Doc. 89) as true.
17
            Second, Plaintiff’s Response violates Federal Rule of Civil Procedure 56(c) and
18
     Local Rule of Civil Procedure 56.1(e) by not citing to specific evidence in the record.
19
     “Memoranda of law filed . . . in opposition to a motion for summary judgment . . . must
20
     include citations to the specific paragraph in the statement of facts that supports assertions
21
     made in the memoranda regarding any material fact on which the party relies . . . .” LRCiv
22
     56.1(e). Plaintiff’s Response contains snippets of his deposition with editorial comments
23
     attempting to modify the meaning of his responses, unsupported by evidence, without
24
     citations to the record. (See, e.g., Repl. at 14-16.) This is insufficient under Local Rule of
25
     Civil Procedure 56.1(e).
26
            Third, Plaintiff’s Response violates Local Rule of Civil Procedure 7.2(e)(1) by
27
     exceeding seventeen (17) pages. Plaintiff’s Response is twenty-three (23) pages excluding
28
     the certificate of service. Even despite these notable deficiencies, however, the Court can

                                                  -2-
 1   still appropriately consider whether Defendants are entitled to summary judgment on
 2   Plaintiff’s remaining AEPA claim.
 3          II.    BACKGROUND
 4          This case arises out of an alleged whistleblower protection violation under the
 5   Arizona Employment Protection Act (“AEPA”) when Defendant Newmark Knight Frank
 6   (“Company”) fired Plaintiff on September 14, 2016 due to “position elimination.” (Doc.
 7   89-1 at 59-62.) About a year earlier in September 2015, the Company hired him to lead a
 8   new business group, the Tax Appeal Group (“TAG”), in Phoenix, Arizona. (Id. at 2-3 ¶ 3,
 9   15.) While employed there, Plaintiff reported to Mr. Buddemeyer. (Id. at 2-3 ¶¶ 2-3.)
10          Plaintiff’s sole remaining claim under the AEPA almost entirely concerns a series
11   of internal emails containing fake estimates and whether Plaintiff reasonably believed he,
12   the Company, and/or its employees violated Arizona law. Specifically, Plaintiff asserts that
13   Buddemeyer ordered him to send him an email with a revenue forecast or “pipeline” or he
14   would lose his job.2 (Id. at 34-36.) He sent Buddemeyer an email on April 11, 2016 titled:
15   “Wade pipeline – current estimated potential fees by state/project” (“pipeline email”)
16   concerning about $1.38 million dollars of possible Company revenue. (Id. at 52) (emphasis
17   added). Two days later, Buddemeyer responded by asking Plaintiff: “how much of the fee
18   should/could be earned in calendar year 2016?” (Id. at 51.) Plaintiff replied a few hours
19   later: “[t]he work is done and fees charged in the current 2016 year but the benefits in the
20   form of refunds with interest cover up to four back years.” (Id.) The next morning,
21   Buddemeyer again inquired whether the pipeline email’s fees were “earned 100%.” (Id.)
22   Plaintiff did not immediately respond to this email. (See id. at 50.)
23          Concerned about the accuracy of the estimates after inquiring twice whether any
24   fees were actually earned, (id. at 3 ¶ 8), Buddemeyer forwarded his email conversation
25   with Plaintiff to Mr. Lodge, (id. at 50, 54-55 ¶ 3.) Buddemeyer also called Lodge that day
26   because he doubted the accuracy of the estimates. (Id. at 3 ¶ 9, 55 ¶ 4.) Within an hour after
27
     2
       Plaintiff also claims that he reported Buddemeyer’s job threat. (Id. at 34-36.) However,
28   beyond mere allegations, Plaintiff provides no facts showing Buddemeyer ordered him to
     create the pipeline email or that he reported the threat.

                                                 -3-
 1   receiving Buddemeyer’s email, Lodge emailed Plaintiff inquiring whether any fees could
 2   be recorded and requested documentation such as letters of engagement, contracts, and
 3   invoice copies in order to record them. (Id. at 49, 55 ¶¶ 5-6.) This documentation, Lodge
 4   stated under oath, is necessary to publicly report any fees. (See id. at 55-57 ¶¶ 5, 11-12.)
 5   Lodge also asked Plaintiff to “let [him] know how much of the [pipeline email fees] have
 6   been completed and maybe even invoiced.” (Id. at 49.) Two hours after receiving Lodge’s
 7   email, Plaintiff emailed Buddemeyer: “[t]hose are estimated fees.” (Id. at 50.) Four hours
 8   after that, Plaintiff also emailed Lodge: “[n]one of it has been completed. It is all in the
 9   identification, discussion, pre-proposal phase.” (Id. at 49, 56 ¶ 7.) At deposition, Plaintiff
10   admitted the pipeline email estimates were “completely made up.” (Id. at 37.)
11          Buddemeyer and Lodge both claim under oath that they did not tell Plaintiff the
12   Company would use his pipeline email estimates for financial reporting purposes. (Id. at 4
13   ¶¶ 13-14, 56-57 ¶¶ 10-11.) Buddemeyer further claims he does not know whether the
14   estimates were “used in any publicly reported data by Defendants or any affiliated
15   Defendants’ companies,” (id. at 4 ¶¶ 13-14), while Lodge further claims he “could not use
16   Plaintiff’s [pipeline] email in connection with any internal or public report,” (id. at 56-57
17   ¶¶ 10-11.) Lodge also states that “[n]othing in [Plaintiff’s pipeline email] was used in any
18   publicly reported data by Defendants or any of Defendants affiliated companies.” (Id. at
19   57 ¶ 12.) While employed by the Company, Plaintiff knew that TAG “did not have the
20   mechanisms in place” to charge or collect fees. (Id. at 30, 32.) Plaintiff also stated under
21   oath that he understood Lodge’s response to mean that the Company could not record any
22   fees without further documentation. (Id. at 39-40.)
23          Nevertheless, Plaintiff claims the pipeline email estimates were used because Lodge
24   complimented him on how impressive they were.3 (Id. at 38, 44.) Plaintiff acknowledges
25   he lacks “independent knowledge that [the pipeline email] was used outside the company,”
26
     3
       Plaintiff claims this because Lodge’s email allegedly says: “That’s a nice looking pipeline
27   you got there.” (Id. at 44.) Lodge’s email does say: “Looks like you have a good pipeline
     of activity . . . I would like to see if we can start recording any of these fees . . . .” But
28   reviewed in context, it is clear Lodge needed to verify Plaintiff’s estimates before using
     them.

                                                 -4-
 1   but still believes it was publicly reported because someone told him that. (Id. at 43.) By
 2   admitting the fraudulent nature of the pipeline email estimates at deposition, Plaintiff
 3   claims he is “essentially admitting to securities fraud.” (Id. at 37.) After sending the
 4   pipeline email, Plaintiff researched whistleblower protections, but “didn’t look at [the
 5   situation] from an Arizona standpoint” because he “thought it was a federal violation.” (Id.
 6   at 46) (“I thought it was an SEC violation.”). Plaintiff also admits to learning about the
 7   AEPA from the attorney who drafted his initial complaint, which was filed a year after the
 8   Company fired him. (Id.)
 9          Nearly five months after Plaintiff sent the pipeline email, Defendants terminated
10   him due to “position elimination.” (Id. at 59-62.) As a result, Plaintiff now claims he is a
11   “federal whistleblower that is suing his previous employer.” (Id. at 47.) Based primarily on
12   Plaintiff’s admission that he thought the Company violated federal law, Defendants move
13   for summary judgment on his remaining AEPA claim. (Mot. at 1.)
14          III.   LEGAL STANDARD
15          Summary judgment is appropriate when “there is no genuine dispute as to any
16   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
17   56(a). A material fact is any factual issue that might affect the outcome of the case under
18   the governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
19   A dispute about a fact is “genuine” if the evidence is such that a reasonable jury could
20   return a verdict for the nonmoving party. Id. “A party asserting that a fact cannot be or is
21   genuinely disputed must support the assertion by . . . citing to particular parts of materials
22   in the record” or by “showing that materials cited do not establish the absence or presence
23   of a genuine dispute, or that an adverse party cannot produce admissible evidence to
24   support the fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). The Court need only consider the cited
25   materials, but it may also consider any other materials in the record. Id. 56(c)(3). Summary
26   judgment may also be entered “against a party who fails to make a showing sufficient to
27   establish the existence of an element essential to that party’s case, and on which that party
28   will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).


                                                 -5-
 1          Initially, the movant bears the burden of demonstrating to the Court the basis for the
 2   motion and “identifying those portions of [the record] which it believes demonstrate the
 3   absence of a genuine issue of material fact.” Id. If the movant fails to carry its initial burden,
 4   the nonmovant need not produce anything. Nissan Fire & Marine Ins. Co. v. Fritz Cos.,
 5   210 F.3d 1099, 1102–03 (9th Cir. 2000). If the movant meets its initial responsibility, the
 6   burden then shifts to the nonmovant to establish the existence of a genuine issue of material
 7   fact. Id. at 1103. The nonmovant need not establish a material issue of fact conclusively in
 8   its favor, but it “must do more than simply show that there is some metaphysical doubt as
 9   to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
10   586 (1986). The nonmovant’s bare assertions, standing alone, are insufficient to create a
11   material issue of fact and defeat a motion for summary judgment. Liberty Lobby, 477 U.S.
12   at 247–48. “If the evidence is merely colorable, or is not significantly probative, summary
13   judgment may be granted.” Id. at 249–50 (citations omitted). However, in the summary
14   judgment context, the Court believes the nonmovant’s evidence, id. at 255, and construes
15   all disputed facts in the light most favorable to the nonmoving party, Ellison v. Robertson,
16   357 F.3d 1072, 1075 (9th Cir. 2004). If “the evidence yields conflicting inferences
17   [regarding material facts], summary judgment is improper, and the action must proceed to
18   trial.” O’Connor v. Boeing N. Am., Inc., 311 F.3d 1139, 1150 (9th Cir. 2002).
19          While the Court must construe pleadings liberally, “[p]ro se litigants must follow
20   the same rules of procedure that govern other litigants.” King v. Atiyeh, 814 F.2d 565, 567
21   (9th Cir. 1987). Regardless of his pro se status, the elements that Plaintiff must prove at
22   summary judgment and his burden of proof are not relaxed simply because he is appearing
23   without counsel. Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986); see also Thomas
24   v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010) (“an ordinary pro se litigant, like other
25   litigants, must comply strictly with the summary judgment rules” (citation omitted)).
26          The Ninth Circuit “has set a high standard for the granting of summary judgment in
27   employment discrimination cases.” Schnidrig v. Columbia Mach., Inc., 80 F.3d 1406, 1410
28   (9th Cir. 1996). “As the Ninth Circuit has explained, ‘[w]e require very little evidence to


                                                   -6-
 1   survive summary judgment in a discrimination case, because the ultimate question is one
 2   that can only be resolved through a ‘searching inquiry’—one that is most appropriately
 3   conducted by the factfinder, upon a full record.’” Drottz v. Park Electrochemical Corp.,
 4   No. CV 11-1596, 2013 WL 6157858, at *5 (D. Ariz. Nov. 25, 2013) (quoting Lam v. Univ.
 5   of Hawaii, 40 F.3d 1551, 1564 (9th Cir. 1994)). Nevertheless, the Court may still grant
 6   summary judgment on an AEPA claim when a plaintiff fails to show a genuine issue of
 7   material fact and the facts show that plaintiff did not reasonably believe Arizona law was
 8   violated. Drottz, 2013 WL 6157858, at *18.
 9         IV.    DISCUSSION
10                A. Arizona Employment Protection Act Claim
11         Defendants move for summary judgment on Plaintiff’s AEPA claim. (Mot. at 1.)
12   Plaintiff alleges that Defendants violated the AEPA’s whistleblower protections by
13   terminating him for reporting that Buddemeyer ordered him to create the fraudulent
14   pipeline email for public reporting purposes. (Doc. 37 ¶¶ 36, 38, 54, 68.) While the Court
15   found Plaintiff’s allegations sufficient to survive dismissal, (Doc. 78 at 6), they are
16   insufficient to survive summary judgment as explained in more detail below.
17                       1. The AEPA’s Legal Framework
18         Under the AEPA, employers may not “terminat[e] the employment relationship of
19   an employee in retaliation” for a “disclosure by the employee in a reasonable manner that
20   the employee has information or reasonable belief that the employer, or an employee of the
21   employer, has violated, is violating or will violate the Constitution of Arizona or the
22   statutes of [Arizona].” A.R.S. § 23-1501(A)(3)(c)(ii). The employee’s disclosure must be
23   to the employer or a representative reasonably believed by the employee to be in a
24   managerial or supervisory position who is authorized to investigate the alleged misconduct
25   and take action to prevent future violations. Id. Accordingly, an AEPA claim has four
26   elements:
27
                  (1) information or reasonable belief that plaintiff’s employer,
28                or another employee of the employer, has violated, is violating,


                                               -7-
 1                    or will violate Arizona’s constitution or statutory law;
 2
                      (2) disclosure of information or reasonable belief of a violation
 3                    in a reasonable manner;
 4
                      (3) to the employer or employer’s representative who plaintiff
 5                    reasonably believes is in managerial or supervisory position
                      and has authority to investigate and take action to prevent
 6
                      further violations; and
 7
                      (4) plaintiff was terminated because of the disclosure.
 8
 9   A.R.S. § 23-1501(A)(3)(c)(ii) (emphasis added); see also Denogean v. San Tan Behavioral
10   Health Servs. LLC, No. CV-16-03573-PHX-DGC, 2017 WL 4922035, at *3 (D. Ariz. Oct.
11   31, 2017). By its plain language, Plaintiff only has an AEPA claim if he had information
12   or reasonable belief that he, the Company, and/or another employee violated Arizona law.
13   Nelson v. Millennium Laboratories, Inc., No. 12-CV-01301-SLG, 2014 WL 11514329, at
14   *8 (D. Ariz. Jun. 5, 2014). Defendants dispute whether (1) Plaintiff reported his suspected
15   violation, or if he did, whether it was reasonably reported and (2) whether his termination
16   was retaliatory. (Mot. at 6-7.) Again, these disputes would warrant trial only if Plaintiff has
17   information or reasonable belief that he, the Company, and/or another employee violated
18   Arizona law. Rowberry v. Wells Fargo Bank NA, No. CV-14-01801-PHX-DLR, 2015 WL
19   7273136, at *5 (D. Ariz. Nov. 18, 2015); Nelson, 2014 WL 11514329, at *8; Drottz, 2013
20   WL 6157858, at *18. As explained below, Plaintiff had no such information or reasonable
21   belief.
22                           2. Predicate Violation of an Arizona Statute or Arizona’s
23                              Constitution
24             Under the first element, a “plaintiff must point to a predicate Arizona constitutional
25   provision or statute that [he, another employee, or] the employer ‘violated, is violating or
26   will violate.’” Drottz, 2013 WL 6157858, at *16 (quoting A.R.S. § 23-1501(A)(3)(c)(ii)).
27   “An actual violation of the predicate statute [or Arizona’s constitution] need not occur.”
28   Id. at *17 (citing Logan v. Forever Living Prod. Int’l, Inc., 52 P.3d 760, 763 (Ariz. 2002)).


                                                    -8-
 1   But an employee’s belief that Arizona law was violated must be reasonable. Id. Notably,
 2   information or reasonable belief of a federal violation cannot serve as a predicate violation
 3   under the AEPA. Galati v. Am. W. Airlines, Inc., 205 Ariz. 290, 292-94 ¶¶ 5-15 (App.
 4   2003).
 5                                a. Plaintiff’s Deposition Admissions Show That He
 6                                   Thought Federal Law, Not Arizona Law, Was Violated.
 7            First, Defendants argue they are entitled to summary judgment because Plaintiff’s
 8   deposition testimony proves he thought federal law was violated, which shows he lacked
 9   information or reasonable belief that Arizona law was violated. (Mot. at 2, 7, 9; Repl. at 3,
10   6.) Plaintiff said at deposition that he was not thinking about the situation from an Arizona
11   standpoint and that he thought it was a federal violation. (See Doc. 89-1 at 46.)
12            Plaintiff disputes how to interpret his deposition admission relating to how he
13   thought federal law was violated.4 (Resp. at 15.) In effect, Plaintiff attempts to alter his
14   deposition testimony by inserting ex post facto, unsubstantiated editorial comments. (See,
15   e.g., id. at 14.) As Defendants correctly highlight, “a party cannot create an issue of fact by
16   an affidavit contradicting his prior deposition testimony.” (Repl. at 4 (citing Kennedy v.
17   Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir. 1991) (citations omitted)). There are even
18   situations when a court can disregard a self-serving affidavit at the summary judgment
19   stage. S.E.C. v. Phan, 500 F.3d 895, 909 (9th Cir. 2007) (disregarding self-serving affidavit
20   at summary judgment because it “states only conclusions, and not such facts as would be
21   admissible in evidence.”). Phan’s reasoning easily applies here — Plaintiff cannot create
22   a triable issue of fact with unsupported statements, asserted in a pleading, that contradict
23   deposition testimony taken under oath. Id. Regardless, the Court need not consider
24   Plaintiff’s unsupported conclusions of genuine issues of material fact as evidence creating
25   triable facts requiring trial. See Liberty Lobby, 477 U.S. at 247–48. The Court consequently
26   finds that Plaintiff fails to show a genuine issue of material fact exists and turns to whether
27   the facts entitle Defendants to summary judgment.
28   4
      Again, Plaintiff’s Response is unsupported by evidence and omits citations to Defendants’
     statement of facts. (See generally Resp.)

                                                  -9-
 1          Two cases relating to AEPA claims warrant granting Defendants’ Motion on their
 2   first ground for relief. See Rowberry, 2015 WL 7273136; see also Nelson, 2014 WL
 3   11514329. Both cases reason that a plaintiff cannot reasonably believe a violation of
 4   Arizona law occurred when they admit they thought a federal violation occurred. Id. For
 5   instance, the Rowberry court found that a plaintiff did not reasonably believe an Arizona
 6   violation occurred because she admitted at deposition that she thought her employer
 7   violated “federal reserve rules, regulations, and the like.” Rowberry, 2015 WL 7273136, at
 8   *4. Consequently, the Rowberry court granted summary judgment because it found “no
 9   reasonable jury could conclude [plaintiff] engaged in activity protected by the AEPA.” Id.
10   at *4-5. The Nelson court made a similar finding in granting summary judgement because
11   the plaintiff there “testified that she believed that [her employer] was violating only a
12   federal anti-kickback law.” Nelson, 2014 WL 11514329, at *8. Both cases establish that a
13   plaintiff must reasonably believe that an Arizona, not federal, violation occurred. When a
14   plaintiff believes a federal violation occurred instead, summary judgment is appropriately
15   granted against him or her. Drottz, 2013 WL 6157858, at *18.
16          The facts in Rowberry and Nelson are almost identical here. At deposition, Plaintiff
17   admits he thought the Company violated federal securities laws. (Doc. 89-1 at 46) (“I didn’t
18   look at [the situation] from an Arizona standpoint. . . . I thought it was a federal violation.
19   . . . I thought it was an SEC violation.”). Moreover, Plaintiff claims he is a “federal
20   whistleblower,” (id. at 47), who learned about the AEPA from the attorney who drafted his
21   initial complaint, (id. at 46). These admissions show that Plaintiff thought a federal
22   violation occurred and Plaintiff offers no rebuttal evidence showing otherwise. Based on
23   these deposition admissions, no reasonable fact-finder could conclude that Plaintiff
24   reasonably believed Arizona law was violated when he explicitly admits that he thought
25   federal law was violated.
26                                b. Plaintiff’s Belief That Arizona Law Was Violated is
27                                   Unreasonable.
28


                                                 - 10 -
 1          Second, Defendants argue that Plaintiff’s belief that Arizona law was violated is
 2   unreasonable, even setting aside Plaintiff’s fatal deposition admissions. Plaintiff argues
 3   that he reasonably believed Arizona law was violated because (1) additional research and
 4   discussions with attorneys, at unknown dates and times, made him realize Arizona law was
 5   or would be violated, (id. at 22); (2) his training and experience in real estate made it
 6   probable he would recognize a violation of Arizona law; and (3) he admitted under oath
 7   that he violated Arizona law to numerous individuals and this Court, (id. at 11-12).
 8          The Court finds that Buddemeyer and Lodge’s numerous emails inquiring whether
 9   the estimates were accurate or reportable foreclose the possibility that Plaintiff’s belief was
10   reasonable.5 (Doc. 89-1 at 49-51; 4 ¶¶ 13-14; 56-57 ¶¶ 10-11.) Lodge explicitly told
11   Plaintiff that he could not record the estimates without documentation. (Id. at 49-50.)
12   Indeed, Plaintiff admittedly understood Lodge’s email to mean the Company could not
13   report his estimates without documentation. (Id. at 39-40.) Moreover, any information
14   Plaintiff received from the attorney who drafted and filed his initial complaint a year after
15   he was fired does not support the notion that he reasonably believed the Company violated
16   Arizona law at the time. (See id. at 46.) Lastly, Plaintiff’s claims concerning his personal
17   research of Arizona law and alleged knowledge from previous experiences and trainings is
18   either unsubstantiated or too generalized to sufficiently demonstrate that he reasonably
19   believed Arizona law was violated. For these reasons, the Court alternatively finds that no
20   reasonable fact-finder could conclude Plaintiff reasonably believed Arizona law was
21   violated, even setting aside his fatal deposition admissions.
22
23          V.     CONCLUSION
24          The Court finds no genuine issue of material fact exists that would warrant a trial.
25   Additionally, the Court finds the undisputed facts favor granting Defendants’ Motion
26   because they show that Plaintiff had neither information nor a reasonable belief that
27   Arizona law, let alone any law, was violated.
28   5
       Both Buddemeyer and Lodge also stated under oath that they did not inform Plaintiff that
     the pipeline email estimates could be used for financial reporting purposes. (Id.)

                                                 - 11 -
 1
 2         Accordingly,
 3         IT IS ORDERED that Defendants’ Motion for Summary Judgment (Doc. 88) is
 4   GRANTED WITH PREJUDICE.
 5         IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
 6   accordingly and terminate this case.
 7         Dated this 17th day of December, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            - 12 -
